EATON VANCE TAX-ADVANTAGED ABSOLUTE RETURN FUND AMENDMENT TO DECLARATION OF TRUST (effective April 26, 2010) AMENDMENT effective April 26, 2010, made to the Agreement and Declaration of Trust made January 14, 2010, as amended, (hereinafter called the “Declaration”) of EATON VANCE TAX-ADVANTAGED ABSOLUTE RETURN FUND, a Massachusetts business trust (hereinafter called the “Trust”), by the undersigned being at least a majority of the Trustees of the Trust in office. WHEREAS, Section 8.3 of Article VIII of the Declaration empowers the Trustees of the Trust to amend the Declaration without the vote or consent of Shareholders to change the name of the Trust; WHEREAS, the Trustees of the Trust have deemed it desirable to amend the Declaration in the following manner to change the name of the Trust, and a majority of the Trustees are empowered to make, execute and file this Amendment to the Declaration; NOW, THEREFORE, the undersigned Trustees do hereby amend the Declaration in the following manner: 1.The caption at the head of the Declaration is hereby amended to read as follows: EATON VANCE TAX-ADVANTAGED RETURN STRATEGIES FUND 2.Article I Section 1.1 of the Declaration is hereby amended to read as follows: ARTICLE I Section 1.1. Name.The name of the trust created hereby is Eaton Vance Tax-Advantaged Return Strategies Fund. This amendment shall be effective upon execution by all of the Trustees. IN WITNESS WHEREOF, the undersigned Trustees have executed this instrument in full this 26th day of April, 2010. /s/ Benjamin C. Esty /s/ Helen Frame Peters Benjamin C. Esty Helen Frame Peters /s/ Thomas E. Faust Jr. /s/ Heidi L. Steiger Thomas E. Faust Jr. Heidi L. Steiger /s/ Allen R. Freedman /s/ Lynn A. Stout Allen R. Freedman Lynn A. Stout /s/ William H. Park /s/ Ralph F. Verni William H. Park Ralph F. Verni /s/ Ronald A. Pearlman Ronald A. Pearlman 2 The names and addresses of all the Trustees of the Trust are as follows: Benjamin C. Esty Helen Frame Peters 4 Ballard Terrace 133 South Street Lexington, MA02420 Needham, MA02492 Thomas E. Faust Jr. Heidi L. Steiger 199 Winding River Road 94 Pine Hill Road Wellesley, MA02482 Tuxedo Park, NY10987 Allen R. Freedman Lynn A. Stout 525 County Hwy. 40 10541 Strathmore Drive Charlotteville, NY 12036 Los Angeles, CA90024 William H. Park Ralph F. Verni 3 Fort Sewall Terrace 2 Battery Wharf, Unit 2310 Marblehead, MA01945 Boston, MA02109-1005 Ronald A. Pearlman Trust Address 3944 Highwood Court, NW Two International Place Washington, DC20007 Boston, MA02110 3
